Exhibit 10.17

AMENDMENT NO. 5

INTERNATIONAL PAPER COMPANY

UNFUNDED SUPPLEMENTAL RETIREMENT PLAN

FOR SENIOR MANAGERS

The International Paper Company Unfunded Supplemental Retirement Plan for Senior
Managers (the “SERP”) is hereby amended effective the 31st day of October 2009
as follows:

 

  1. By inserting the following new language immediately at the end of Section
5(A)(i) (“Calculation of the Amount of the Supplemental Benefit for Participants
in the Plan Prior to July 1, 2004”):

 

  (i) ; provided however, that with regard to any Participant (i) whose
employment is involuntarily terminated during the period of October 31, 2009
through December 31, 2009, and (ii) has met the Vesting requirements set forth
in Section 4 as of the date of termination of employment, such Participant’s
annual Unrestricted Benefit shall be determined under the terms of the Pension
Restoration Plan with (A) a credit of three additional years of age for purposes
of determining (i) eligibility for retirement on an Early Retirement Date or
Normal Retirement Date and (ii) the early retirement reduction factor, if any,
applied to the benefit and (B) three additional years of Vesting Service for
purposes of (i) determining eligibility for retirement on an Early Retirement
Date and (ii) a credit of three additional years of Credited Service for
determining the amount of the benefit payable on Early, Normal or Postponed
Retirement Date, whichever is applicable. The enhancement described in this
subparagraph shall apply solely to the calculation described in this paragraph
(i) and shall not apply to calculations made under paragraph (ii), below.